DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 6 is unclear because it now recites that "the thickness of the non-porous barrier layer and profile variance of the interface surfaced producing the L* value of 30 or greater".  While including a limitation requiring that the barrier layer thickness and profile variance affect the L* value is appreciated, the meaning of the current phrasing is unclear because it is unclear how a layer thickness and variance can "produce" a particular color given that the barrier layer itself is not specifically 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, 12, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US PG Pub. No. 2007/0092739), in view of Quaintance (US Pat. No. 3,765,994), Kuo (US PG Pub. No. 2005/0029115), and (Ueki (US Pat. No. 3,962,049).  
Regarding claims 6, 12, 13, and 21, Steele teaches an anodized aluminum article (i.e. "anodized part") comprising a 7000 series aluminum substrate, a porous metal oxide layer, and a barrier layer having a thickness of 100 to 300 nm positioned 
The teachings of Steele may be considered to differ from the current invention in that the barrier layer is not explicitly taught to be "non-porous".  However, Steele does teach that the article is intended to exhibit enhanced corrosion resistance (par. 42).  Quaintance further teaches that anodized aluminum articles include a nonporous barrier layer between the porous layer and the substrate that offers extremely good chemical resistance (col. 1, ln. 41-59).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Steele's barrier layer to be nonporous because it is old and well-known to make anodized aluminum parts to include a nonporous barrier layer and in order to afford to the barrier layer and underlying substrate with good chemical resistance, thereby enhancing corrosion resistance.
The teachings of Steele differ from the current invention in that the L* value of the product surface and the profile variance of the barrier layer are not disclosed.  However, Steele does express a desire to protect his aluminum article without using paint, which is typically used to protect such aluminum articles, and teaches that his surface treatment method provides a solution to this problem (par. 3, 4). One of ordinary skill in the art would also understand that paint is commonly used to impart color or a desired aesthetic appearance to various surfaces.  Kuo also teaches that the surfaces of aluminum parts can be anodized in order to form a decorative, colored surface (par. 13).  Kuo further teaches that colorant particles may be introduced into the pores of an anodic layer in order to impart a color and that different colors may be achieved 

The requirement that the claimed product is a "for a consumer electronic product", as recited in the claim preamble, is a statement of intended use that does not imply any particular structure.  The prior art product meets the claim limitation because it is capable of being used "for a consumer electronic product".

Regarding claims 7 and 8, the pores in Steele's structure have a columnar shape and have walls with a thickness in the range of 13 to 75 nm (par. 19).  The instantly claimed pore wall thickness range is obvious in view of Steele. See MPEP 2144.05. 

Regarding claim 10, Steele's aluminum alloy substrate may be a 7050-T74 alloy, which includes about 5.7 to 6.7 wt. % zinc and about 2 to 2.6 wt. % copper (par. 13).  


Claims 6-8, 10, 12, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheasby (US Pat. No. 4,310,586) in view of Ng, optionally in view of Quaintance and Ueki, and, optionally, further in view of Akihiro (JP 09-143795), cited herein according to an English language translation.  
Regarding claims 6, 7, 10, 13, and 21, Sheasby teaches an anodized aluminum part comprising an aluminum substrate, which may be an aluminum alloy, an anodic film on the substrate comprising a porous metal oxide layer having columnar pores, and a barrier layer having a thickness of greater than 75 nm, including from 75 to 500 nm, positioned between and in contact with the substrate and the exterior layer (col. 1, ln. 9-11; col. 3, ln. 57-65; col. 4, ln. 5-11; col. 6, 51-55; columnar pores shown in Figs. 2-4).  
The teachings of Sheasby may be considered to differ from the current invention in that he does not explicitly teach a product comprising an aluminum alloy substrate with an anodic layer including a columnar pore-containing metal oxide layer over a non-porous barrier layer of a substantially uniform thickness of greater than 75 nm, including from 75 to 500 nm, over an aluminum alloy substrate, wherein the profile variance at the interface of the barrier layer and the substrate is less than 6 nm.  However, Sheasby's teachings are directed to forming colored anodic films over aluminum substrates to achieve a desired aesthetic appearance (Abstract; col. 2, ln. 20-29) and, as discussed above, Sheasby teaches that the barrier layer may be grown with a non-porous film-forming electrolyte and to have a substantially uniform thickness. Ueki further teaches that the color density of colored anodized parts becomes non-uniform when the thickness of the barrier layer varies and that color uniformity is achieved by configuring the barrier layer to have a uniform thickness (col. 1, ln. 41-49; col. 8, ln. 38-46).  Quaintance further teaches that anodized aluminum articles include a nonporous barrier layer between the porous layer and the substrate that offers extremely good chemical resistance (col. 1, ln. 41-59).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Sheasby's product to include an anodic layer with columnar pores over a 75 to 500 nm-thick barrier layer that is over an aluminum substrate, wherein the barrier layer is non-porous and as uniform in thickness as possible, including being so uniform that the profile variance between adjacent peaks 
The teachings of Sheasby differ from the current invention in that his substrate is not taught to be made from a 7000 series aluminum alloy or with the recited quantities of copper and zinc.  However, as discussed above, Sheasby's product does include an aluminum alloy substrate and his product is intended to achieve a desired aesthetic appearance (par. 3).  Ng further teaches anodizing aluminum parts for decorative purposes and teaches that aluminum alloys display significantly improved mechanical properties (par. 38). Ng also teaches that both copper and zinc can improve the strength and hardness of aluminum, that more than 1 wt. % each of copper and zinc, including more than 7 wt. % of each, may be included in an alloy intended to be decoratively anodized, that 7000 series aluminum alloys are suitable for such purposes, and specifically that Alloy 7075, which contains both copper and zinc in the claimed amounts is suitable for such purposes (par. 40, 43, 47).  Accordingly, it would have been obvious to one of ordinary skill in the art to include more than 1 wt. %, including more than 7 wt. %, of each of copper and zinc in the prior art aluminum alloy because such alloys are appropriate for anodization and demonstrate improved mechanical 
The teachings of Sheasby also differ from the current invention in that the L* value of the surface of his product is not disclosed.  However, as discussed above, Sheasby does teach coloring the surface of his product in order to achieve a particular aesthetic appearance.  Sheasby also exemplifies anodized parts having light colors, such as "clear yellow", "light yellow", "light green", and "light blue", among others, which are expected to have a L* value of greater than 30 (Examples 1-18).  Akihiro further teaches anodized aluminum substrates that have been treated to have colored surfaces (par. 1).  Each of the parts exemplified by Akihiro has a color with a L* value of greater than 30, with some particular examples including one with a blue tone and having a L* value of about 53, another with a yellow-green color tone having a L* value of about 66, and another a yellow tone with a L* value of about 63 (par. 14-21).  As such, it would have been obvious to one of ordinary skill in the art to configure the surface of Sheasby's product to have a desired color, including a having a color with an L* value of 30 or greater, in order to achieve a desired aesthetic effect.  It further would have been obvious to configure the surface of Sheasby's part to demonstrate an L* of about 53, 66, or 63 because Sheasby teaches making parts with colors such as light yellows, blues, and greens and because Akihiro teaches that such L* values correspond to/are 
The requirement that the claimed product is a "for a consumer electronic product", as recited in the claim preamble, is a statement of intended use that do imply any particular structure.  The prior art product meets the claim limitation because it is capable of being used "for a consumer electronic product".  

Regarding claim 8, the teachings of Sheasby may be considered to differ from the current invention in that the thickness of the "pore walls" is not explicitly taught.  However, Sheasby does teach that the pores in his structure have a "spacing" of 40 to 50 nm (col. 3, ln. 59-65).  Although Sheasby does not explicitly state it, it would have been obvious to one of ordinary skill in the art to consider the taught "spacing" to refer to the center-to-center spacing of the pores because common sense dictates that the spacing may either be measured from the center-to-center distance of adjacent pores or from the edge-to-edge distance.  Pores having a diameter of 26 nm and a center-to-

	Regarding claim 12, at least some of the pores in Sheasby's porous metal oxide layer include inorganic pigmentary particles that impart a color to the layer (col. 1, ln. 12-29; col. 2, ln. 40-51; col. 5, ln. 1-48). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheasby, Ng, and, optionally, Quaintance, Ueki, and, Akihiro, as applied to claim 6 above, and further in view of Nissa (Nissa, J.; "Fabrication of a Porous Alumina Membrane", 2013, Lund University, p. 13-19) for the reasons discussed in the Office Action of May 7, 2020. 

Claims 6, 7, 10, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 09-143795), cited herein according to an English language translation, in view of Ng, Quaintance, and Ueki.
Regarding claims 6, 7, 10, 12, and 21 Akihiro teaches an anodized part comprising an aluminum alloy substrate covered with an anodic layer including a porous metal oxide layer having columnar pores and a barrier layer, which has a thickness of 
The teachings of Akihiro differ from the current invention in that his substrate is not taught to be made from a 7000 series aluminum alloy or with the recited quantities of copper and zinc.  However, as discussed above, Akihiro's product does include an aluminum alloy substrate and his product is intended to achieve a desired aesthetic appearance.  Ng further teaches anodizing aluminum parts for decorative purposes and teaches that aluminum alloys display significantly improved mechanical properties (par. 38). Ng also teaches that both copper and zinc can improve the strength and hardness of aluminum, that more than 1 wt. % each of copper and zinc, including more than 7 wt. % of each, may be included in an alloy intended to be decoratively anodized, teaches that 7000 series aluminum alloys are suitable for such purposes, and specifically teaches that Alloy 7075, which contains both copper and zinc in the claimed amounts is suitable for such purposes (par. 40, 43, 47).  Accordingly, it would have been obvious to one of ordinary skill in the art to include more than 1 wt. %, including more than 7 wt. %, of each of copper and zinc in the prior art aluminum alloy because such alloys are appropriate for anodization and demonstrate improved mechanical properties, including enhanced strength and hardness.  It also would have been obvious to use a 7000 series 
The teachings of Akihiro may also be considered to differ from the current invention in that the barrier layer is not explicitly taught to be non-porous or to have a uniform thickness.  However, Akihiro does teach that his anodized part is intended to be corrosion-resistant and to have a uniform color (par. 1).  Quaintance further teaches that anodized aluminum articles include a nonporous barrier layer between the porous layer and the substrate that offers extremely good chemical resistance (col. 1, ln. 41-59).      Ueki further teaches that the color density of colored anodized parts becomes non-uniform when the thickness of the barrier layer varies and that color uniformity is achieved by configuring the barrier layer to have a uniform thickness (col. 1, ln. 41-49; col. 8, ln. 38-46).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Akihiro's barrier layer to be nonporous because it is old and well-known to make anodized aluminum parts to include a nonporous barrier layer and in order to afford to the barrier layer and underlying substrate with good chemical resistance, thereby enhancing the corrosion resistance.  It further would have been obvious to one of ordinary skill in the art to configure the barrier layer to be as uniform in thickness as possible, including being so uniform that the profile variance between adjacent peaks and valleys at the barrier layer-substrate interface is less than 6 nm in order to achieve a uniform color, to avoid non-uniformity in color density, and to achieve a desired 
The requirement that the claimed product is a "for a consumer electronic product", as recited in the claim preamble, is a statement of intended use that do imply any particular structure.  The prior art product meets the claim limitation because it is capable of being used "for a consumer electronic product".  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro, Quaintance, Ueki, and Ng, as applied to claim 6 above, and further in view of Kuo (US PG Pub. No. 2005/0029115) for the reasons discussed in the Office Action of May 7, 2020.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (JP S62-20896 A), the text of which is cited according to an English language translation, in view of Ng (US PG Pub. No. 2008/0274375), Ueki (US Pat. No. 3,962,049), optionally Quaintance (US Pat. No. 3,765,994) and, as evidenced by Sappi (Sappi Etc Printer Technical Service, 2013, p. 1-8) for the same reasons as .  

The rejections of claims 6, 7, 10, and 13 under 35 U.S.C. 103 made in view of Kajiyama et al in the previous Office Action are withdrawn in view of Applicant's amendment, filed January 21, 2021.  


Response to Arguments
Applicant’s arguments filed January 21, 2021 have been fully considered but are not persuasive.  
Applicant has argued that the primary references, i.e. Kajiyama, Sheasby, and Akihiro, cited in the previous Office Action do not teach a 7000 series aluminum alloy and that, based on the Chesterfield document, one of ordinary skill in the art would not have a reasonable expectation that any of Kajiyama, Sheasby, and Akihiro's processes could be used to anodize a 7000 series aluminum alloy without blistering or delamination of the anodic layer.  However, the cited references do not exclude 7000 series aluminum from being used as a substrate and, as discussed above, Ng teaches anodizing aluminum parts to achieve both aesthetic and mechanical benefits and teaches that 7000 series aluminum alloys are suitable these purposes and beneficial for other reasons.  Therefore, Ng motivates and renders obvious using a 7000 series aluminum alloy substrate to make Kajiyama, Sheasby, and Akihiro's anodized parts.  Based on this motivation, one of ordinary skill in the art would be motivated to adjust 
Applicant has further asserted that undue experimentation would be necessary to make Kajiyama, Sheasby, or Akihiro's products with a 7000 series aluminum alloy and that the inventors have unexpectedly found a method that allows an anodized 7000 series aluminum alloy to have a barrier layer rapidly formed that achieves the recited structural and aesthetic characteristics.  However, as noted above, the cited references render obvious the claimed product and are presumed to be enabling.  Chesterfield and Steele further demonstrate that one of ordinary skill in the art would be capable of making such a product.  Regarding Applicant's assertion that unexpected results have been achieved with the method they use, it is noted that the claims under examination are directed to a product rather than a method and that, given that no method limitations are recited (or product-by-process limitations), the claims under examination are not 
Applicant has further argued that Kajiyama's teaching of making his anodized part white does not meet the claim limitations because he teaches to apply a coating, such as paint, to do so.  However, claim 21 does not require that the anodized coating, barrier layer thickness, or profile variance, are responsible for achieving the recited color or L* value and, therefore, Kajiyama's anodized aluminum part, which defines a white surface meets or renders obvious the claim limitation.  This argument with regard to claim 6 is moot because its rejection in view of Kajiyama has been withdrawn.  
Applicant has also argued that the rejections have not shown that an L* value of 30 or greater would be achieved if the prior art products were treated as discussed.  However, it would have been obvious to configure the products to demonstrate an L* value of greater than 30 for the reasons discussed above.  As already noted, the prior art disclosures are presumed to be enabling and one of ordinary skill in the relevant art would be expected to be capable of determining how to make such a product.  Additionally, although Applicant has presented evidence that defects may occur when some 7000 series aluminum alloys are anodized under some conditions, the supplied evidence does not address the color or L* value that is achieved by anodizing 7000 series aluminum alloys under any conditions and, therefore, is not evidence that an L* value of greater than 30 would fail to be achieved with the prior art products.  As also noted above, the prior art products have barrier layer thicknesses falling within the 
Applicant has further argued that a conclusion that the claimed invention is obvious in view of the prior art would only occur if impermissible hindsight were used.  
However, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The claimed invention would have been obvious in view of the prior art for the reasons discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784